John Hancock Funds II AMENDMENT TO SUBADVISORY AGREEMENT T. Rowe Price Associates, Inc. AMENDMENT made as of this 23rd day of September, 2011 to the Subadvisory Agreement dated October 17, 2005, as amended (the “Agreement”), between John Hancock Investment Management Services, LLC, a Delaware limited liability company (the “Adviser”), and T. Rowe Price Associates, Inc., a Maryland Corporation (the “Subadviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1.
